 1 WHITNEY A. DAVIS, SBN 149523
   K.W. DAVIS, ATTORNEYS AT LAW
 2 641 Fulton A venue, Suite 110
   Sacramento, CA 95825
 3 Phone: (916) 333-5363
   Fax: (916) 333-5373
 4 wdavis@davistrialcounsel.com

 5 GERALD I. GILLOCK, NBN 51
   GERALD I. GILLOCK & ASSOCIATES
 6 428 South 4th Street
   Las Vegas, NV 89101
 7 Phone: (702) 386-0000
   Fax: (702) 385-2604
 8 gillock@gmk-law.com

 9 Attorneys for Plaintiffs
   SHAWNEE HANNAH and BONNIE HANNAH
10
   MCGREGOR W. SCOTT
11 United States Attorney
   VICTORIA L. BOESCH
12 JOSEPH B. FRUEH
   Assistant United States Attorneys
13 501 I Street, Suite 10-100
   Sacramento, CA 95814
14 E-mail:      victoria.boesch@usdoj.gov
                joseph.frueh@usdoj.gov
15 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
16
   Attorneys for Defendant
17 UNITED STATES OF AMERICA

18

19                         IN THE UNITED STATES DISTRICT COURT

20                            EASTERN DISTRICT OF CALIFORNIA

21

22   SHAWNEE HANNAH, et al.,                No. 2:17-cv-01248-JAM-EFB

23                    Plaintiffs,           STIPULATION AND ORDER FOR
                                            CONTINUING PRETRIAL CONFERENCE
24              v.
                                            AND TRIAL
25   UNITED STATES OF AMERICA, et al.,

26                    Defendants.

27

28
 1          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 2 the Pretrial Conference and Trial be continued from August 30 and October 7, 2019, to January 24 and

 3 March 2, 2020, respectively. The reasons for this Stipulation are as follows:

 4          1.     Plaintiffs’ counsel Gerald Gillock has three jury trials scheduled to begin on or

 5 immediately after the first day of trial currently scheduled in this case on October 7, 2019.

 6          2.     One of these cases is on remand from the Nevada Supreme Court, and the trial cannot be

 7 rescheduled.

 8          3.     Plaintiffs’ counsel did not have an opportunity to convey Mr. Gillock’s unavailability to

 9 the Court before it selected the current trial date in this case via minute order. See ECF No. 60.

10

11 Dated: July 29, 2019                                  Respectfully submitted,

12                                                       K.W. DAVIS, ATTORNEYS AT LAW
                                                         GERALD I. GILLOCK & ASSOCIATES
13
                                                  By:    /s/ Whitney A. Davis          (authorized 7/28/2019)
14                                                       WHITNEY A. DAVIS
                                                         GERALD I. GILLOCK
15
                                                         Attorneys for Plaintiffs
16                                                       SHAWNEE HANNAH and BONNIE HANNAH
17                                                       MCGREGOR W. SCOTT
                                                         United States Attorney
18
                                                  By:    /s/ Joseph B. Frueh
19                                                       JOSEPH B. FRUEH
                                                         VICTORIA L. BOESCH
20
                                                         Assistant United States Attorneys
21
                                                         Attorneys for Defendant
22                                                       UNITED STATES OF AMERICA
23 IT IS SO ORDERED.

24
     Dated: July 29, 2019                                    /s/ John A. Mendez
25                                                           HONORABLE JOHN A. MENDEZ
                                                             United States District Court Judge
26

27

28

      STIPULATION AND ORDER FOR CONTINUING PRETRIAL      1
      CONFERENCE AND TRIAL
